DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on October 1, 2020 and IDS filed on December 8, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Claim Objections
Claims 4 and 14-20 are objected to because of the following informalities:  
Claims must be consecutively numbered per 37 CFR 1.123, MPEP 608.01(j), MPEP 1302.04. In the claim set of the original claims filed on October 1, 2020, claim 13 is missing. Misnumbered claims 14-20 should be renumbered as claims 13-19 and their claim dependencies should be amended.
In claim 4, line 3, “an upper surface of the substrate” should read --the upper surface of the substrate--. Support can be found at least in line 2 of the base claim 1.
In claim 17, a period should be added at the end of the claimed feature(s).
In claim 19, line 3, “an upper surface of the substrate” should read -- the upper surface of the substrate--. Support can be found at least in line 2 of the base claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation “the first and second polymer layers” in lines 2-3. There is insufficient antecedent basis for “the … second polymer layer” in the claim and base claim 15. For compact prosecution, claim 18 is treated as depending from claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Liao et al. US 2017/0207147.
Regarding claim 1, Liao teaches a packaged electronic circuit (e.g., 100 coupled to other package components such as PCBs; Fig. 1, [54]), comprising: 
a substrate (e.g., 101 and/or 108, Fig. 1, [13]) having an upper surface; 
a first metal layer (e.g., 110, Fig. 1, [37]) on the upper surface of the substrate; 
a first polymer layer (e.g., 113, Fig. 1, [40]) on the first metal layer opposite the substrate; 
a second metal layer (e.g., 112, Fig. 1, [50]) on the first polymer layer opposite the first metal layer; 
a dielectric layer (e.g., 111, Fig. 1, [41], [42]) on the first polymer layer and at least a portion of the second metal layer; and 
a second polymer layer (e.g., 114, Fig. 1, [52]) on the dielectric layer.
Regarding claim 2, Liao teaches the packaged electronic circuit of Claim 1, wherein the second metal layer comprises one of a capacitor electrode (e.g., C, Fig. 1, [14]), a portion of a spiral inductor, and a gate bypass jumper.  
Regarding claim 12, Liao teaches the packaged electronic circuit of Claim 1, wherein the electronic circuit is an internally matched field effect transistor or a ceramic substrate or a printed circuit board that has capacitors and/or inductors formed thereon (e.g., [54]).
Regarding claim 14, Liao teaches the packaged electronic circuit of Claim 1, wherein the first polymer layer is between a first edge of the second metal layer and the first metal layer (e.g., Fig. 1).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Liu et al. US 2011/0049705.
Regarding claim 1, Liu teaches a packaged electronic circuit (e.g., Fig. 1G), comprising: 
a substrate (e.g., 10, Fig. 1G, [18]) having an upper surface; 
a first metal layer (e.g., 12, Fig. 1G, [19]) on the upper surface of the substrate; 
a first polymer layer (e.g., 14, Fig. 1G, [20]) on the first metal layer opposite the substrate; 
a second metal layer (e.g., 22/20, Fig. 1G, [22]) on the first polymer layer opposite the first metal layer; 
a dielectric layer (e.g., 24, Fig. 1G, [23]) on the first polymer layer and at least a portion of the second metal layer; and 
a second polymer layer (e.g., 26, Fig. 1G, [23]) on the dielectric layer.  
Claim 15 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Siniaguine et al. US 6,322,903.
Regarding claim 15, Liu teaches a packaged electronic circuit (e.g., Fig. 5), comprising: 
a substrate (e.g., 140 (not labeled), Fig. 5, col. 3, lines 41-44) having an upper surface; 
a first metal layer (e.g., 150, Fig. 5, col. 4, lines 8-15) on the upper surface of the substrate; 
a first dielectric layer (e.g., 180 (not labeled), Fig. 5, col. 4, lines 16-22) on the first metal layer opposite the substrate; 
a first polymer layer (e.g., 220 (not labeled), Fig. 5, col. 4, lines 30-37) on the first metal layer opposite the substrate; 
a second metal layer (e.g., 230, Fig. 5, col. 4, lines 38-49) on the first dielectric layer opposite the first metal layer and on the first polymer layer opposite the first metal layer; and 
a second dielectric layer (e.g., 410 (not labeled), Fig. 5, col. 4, line 56 to col. 5, line 5) on the first polymer layer and on the second metal layer, 26Attorney Docket No. 5308.2756DV 
where the first dielectric layer is between the first metal layer and the second metal layer (e.g., Fig. 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. US 2017/0207147 (an alternative interpretation is used in rejection).
Regarding claim 1, Liao teaches a packaged electronic circuit (e.g., Fig. 1), comprising: 
a substrate (e.g., 101 and/or 108, Fig. 1, [13]) having an upper surface; 
a first metal layer (e.g., 110, Fig. 1, [37]) on the upper surface of the substrate; 
a first polymer layer (e.g., 113, Fig. 1, [40]) on the first metal layer opposite the substrate; 
a second metal layer (e.g., 112, Fig. 1, [50]) on the first polymer layer opposite the first metal layer; 
a polymer layer (e.g., 114, Fig. 1, [52]) on the first polymer layer and at least a portion of the second metal layer; and 
a second polymer layer (e.g., 116, Fig. 1, [52]) on the polymer layer.  
Liao does not explicitly teach the polymer layer 114 is a dielectric layer.
Liao, however, recognizes that 114 is formed in a similar manner to that of forming 108 ([52]) and 108 includes silicone, epoxy, etc. ([35]), each considered as a dielectric material. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the polymer layer 114 of Liao may be considered as a dielectric layer in view of the description of Liao. In this case, Liao thus teaches a dielectric layer on the first polymer layer and at least a portion of the second metal layer; and a second polymer layer on the dielectric layer.  
Regarding claim 2, Liao teaches the packaged electronic circuit of Claim 1, wherein the second metal layer comprises one of a capacitor electrode (e.g., C, Fig. 1, [14]), a portion of a spiral inductor, and a gate bypass jumper.  
Regarding claim 3, Liao teaches the packaged electronic circuit of Claim 1, wherein the dielectric layer comprises a second dielectric layer, and wherein the packaged electronic circuit further comprises a first dielectric layer (e.g., 111, Fig. 1, [41], [42]) between the first metal layer (e.g., 110, Fig. 1) and the second metal layer (e.g., 112, Fig. 1) so that the first metal layer, the first dielectric layer and the second metal layer form a capacitor (e.g., C, Fig. 1, [14]).
Regarding claim 4, Liao teaches the packaged electronic circuit of Claim 3, wherein the first polymer layer is between the first metal layer and a periphery of the second metal layer (e.g., Fig. 1), and wherein the first polymer layer has a thickness in a direction perpendicular to an upper surface of the substrate that is greater than a thickness of the first dielectric layer (e.g., Fig. 1).  
Regarding claim 5, Liao teaches the packaged electronic circuit of Claim 4, wherein the periphery of the second metal layer is spaced farther above the first metal layer than is a center of the second metal layer (e.g., Fig. 1).
Regarding claim 6, Liao teaches the packaged electronic circuit of Claim 3, wherein the first polymer layer is not between a center of the second metal layer and the first metal layer (e.g., Fig. 1).  
Regarding claim 15, Liao teaches a packaged electronic circuit (e.g., Fig. 1), comprising: 
a substrate (e.g., 101 and/or 108, Fig. 1, [13]) having an upper surface; 
a first metal layer (e.g., 110, Fig. 1, [37]) on the upper surface of the substrate; 
a first dielectric layer (e.g., 111, Fig. 1, [41], [42]) on the first metal layer opposite the substrate; 
a first polymer layer (e.g., 113, Fig. 1, [40]) on the first metal layer opposite the substrate; 
a second metal layer (e.g., 112, Fig. 1, [50]) on the first dielectric layer opposite the first metal layer and on the first polymer layer opposite the first metal layer; and 
a polymer layer (e.g., 114, Fig. 1, [52]) on the first polymer layer and on the second metal layer, 26Attorney Docket No. 5308.2756DV 
where the first dielectric layer is between the first metal layer and the second metal layer (e.g., Fig. 1).  
Liao does not explicitly teach the polymer layer 114 is a dielectric layer.
Liao, however, recognizes that 114 is formed in a similar manner to that of forming 108 ([52]) and 108 includes silicone, epoxy, etc. ([35]), each considered as a dielectric material. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the polymer layer 114 of Liao may be considered as a dielectric layer in view of the description of Liao. In this case, Liao thus teaches a second dielectric layer on the first polymer layer and on the second metal layer.  
Regarding claim 16, Liao teaches the packaged electronic circuit of Claim 15, further comprising a second polymer layer (e.g., 116, Fig. 1, [52]) on the second dielectric layer.  
Regarding claim 17, Liao teaches the packaged electronic circuit of Claim 15, wherein the periphery of the second metal layer is spaced farther above the first metal layer than is a center of the second metal layer (e.g., Fig. 1).
Regarding claim 18, Liao teaches the packaged electronic circuit of Claim 16 (see the 112 rejection above), wherein the second dielectric layer includes silicon and at least one of oxygen or nitrogen (e.g., 114 (silicone), [52], [35]), and wherein the first and second polymer layers are each carbon-based layers (e.g., 113 (epoxy), [40]; 116 (epoxy), [52], [35]).
Regarding claim 19, Liao teaches the packaged electronic circuit of Claim 15, wherein the first polymer layer is between the first metal layer and a periphery of the second metal layer (e.g., Fig. 1), and wherein the first polymer layer has a thickness in a direction perpendicular to an upper surface of the substrate that is greater than a thickness of the first dielectric layer (e.g., Fig. 1).  
Regarding claim 20, Liao teaches the packaged electronic circuit of Claim 15, wherein the first polymer layer is not between a center of the second metal layer and the first metal layer (e.g., Fig. 1).  
Claim 1 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Siniaguine et al. US 6,322,903 in view of Ohida et al. US 5,786,271.
Regarding claim 1, Siniaguine teaches a packaged electronic circuit (e.g., Fig. 5), comprising: 
a substrate (e.g., 140 (not labeled), Fig. 5, col. 3, lines 41-44) having an upper surface; 
a first metal layer (e.g., 150, Fig. 5, col. 4, lines 8-15) on the upper surface of the substrate; 
a first polymer layer (e.g., 220 (not labeled), Fig. 5, col. 4, lines 30-37) on the first metal layer opposite the substrate; 
a second metal layer (e.g., 230, Fig. 5, col. 4, lines 38-49) on the first polymer layer opposite the first metal layer; 
a dielectric layer (e.g., 410 (not labeled), Fig. 5, col. 4, line 56 to col. 5, line 5) on the first polymer layer and at least a portion of the second metal layer; and 
a dielectric adhesive layer (e.g., 510, Fig. 5, col. 6, lines 5-11) on the dielectric layer.  
Siniaguine does not explicitly teach the dielectric adhesive layer is a polymer layer.
Siniaguine, however, recognizes that suitable materials of the dielectric adhesive 510 include adhesives used in vertical integration processes and as underfill materials in flip chip packaging as suggested in Ohida et al. US 5,786,271 (e.g., col. 6, lines 5-11). Ohida teaches an epoxy resin layer 12 formed between the wafers 1 and 8 (e.g., Fig. 1, col. 6, lines 28-44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine that taught by Ohida with that taught by Siniaguine for the purpose of producing a closed-packed electronic circuit package for example (e.g., Ohida, col. 6, lines 28-44). In this case, Siniaguine in view of Ohida thus teaches a second polymer layer on the dielectric layer.
Claims 16 and 18 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Siniaguine et al. US 6,322,903 in view of Ohida et al. US 5,786,271.
Regarding claim 16, Siniaguine teaches the packaged electronic circuit of Claim 15 as discussed above.
Siniaguine does not explicitly teach the circuit further comprising a second polymer layer on the second dielectric layer.
Siniaguine, however, recognizes a dielectric adhesive layer (e.g., 510, Fig. 5, col. 6, lines 5-11) on the second dielectric layer and suitable materials of the dielectric adhesive 510 include adhesives used in vertical integration processes and as underfill materials in flip chip packaging as suggested in Ohida et al. US 5,786,271 (e.g., col. 6, lines 5-11). Ohida teaches an epoxy resin layer 12 formed between the wafers 1 and 8 (e.g., Fig. 1, col. 6, lines 28-44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine that taught by Ohida with that taught by Siniaguine for the purpose of producing a closed-packed electronic circuit package for example (e.g., Ohida, col. 6, lines 28-44). In this case, Siniaguine in view of Ohida thus teaches a second polymer layer on the second dielectric layer.
Regarding claim 18, Siniaguine in view of Ohida teaches the packaged electronic circuit of Claim 16 (see the 112 rejection above), wherein the second dielectric layer includes silicon and at least one of oxygen or nitrogen (e.g., 410 (spin-on-glass), Siniaguine, col. 4, line 56 to col. 5, line 5), and wherein the first and second polymer layers are each carbon-based layers (e.g., 220 (polyimide), Siniaguine, col. 4, lines 30-37: e.g., 510 (epoxy), Siniaguine in view of Ohida; Ohida, col. 6, lines 28-44). 
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        June 29, 2022